UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                                No. 97-658



In Re:    ROBERT LEE DAVIS,

                                                            Petitioner.



         On Petition for Writ of Mandamus. (CA-97-492-5-BR3)


Submitted:    August 14, 1997                Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Lee Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Lee Davis brought this mandamus petition seeking to

have United States District Judge W. Earl Britt recused from ad-

judicating his habeas petition under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1997).

     A district judge's refusal to disqualify himself may be re-
viewed by way of a petition for a writ of mandamus. See In re
Beard, 811 F.2d 818, 827 (4th Cir. 1987). A party seeking mandamus

relief, however, must show that he has no other means of relief and

that his right to the relief he seeks is "clear and indisputable."

Id. at 826. The test for determining whether a judge should dis-

qualify himself is "whether a reasonable person would have a rea-

sonable basis for questioning the judge's impartiality." Id. at

827. Moreover, the judge's alleged bias must derive from an extra-

judicial source. Id.
     The record reveals that this is not Davis' first habeas

petition.   Therefore,   he   is   required   to   obtain   authorization

from this court to file a successive petition. See 28 U.S.C.A.
§ 2244(b)(3)(A) (West Supp. 1997). Because the record reveals that

Judge Britt dismissed Davis' petition without prejudice so that he

could obtain such authorization, we deny Davis' mandamus petition

and deny the motion to proceed in forma pauperis. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                        PETITION DENIED

                                    2